Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-17-2006

Hunt v. PA Dept Corr
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3411




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hunt v. PA Dept Corr" (2006). 2006 Decisions. Paper 1415.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1415


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-3411
                                   ________________

                                    HAROLD HUNT,
                                         Appellant

                                              v.

              PA DEPARTMENT OF CORRECTIONS; JAMES PRICE;
                ALLADIN SYED; DR. LATIMORE; PAUL A. NOEL;
               DR. SKWIVANSKI; DR. STEVENS; FRED POLANDO;
             PHS/EMSA; STEPHANIE WOOD; PHILIP L. JOHNSON;
           JOAN DELIE; JEFFREY BEARD; EDWARD SWIERCZEWSKI;
                   DR. BANDY; DR. WHITE; DIANE MANSON
                    ____________________________________

                     On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                                (D.C. Civ. No. 03-cv-00277)
                      District Judge: Honorable William L. Standish
                     _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                 JANUARY 24, 2006
           Before:    MCKEE, FUENTES AND NYGAARD, Circuit Judges.

                                 (Filed: March 17, 2006)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Harold Hunt appeals the District Court’s order dismissing his complaint as barred

by the statute of limitations. For reasons that follow, we will vacate the judgment of the
District Court and remand for further proceedings.

                                              I

       On January 10, 2003, Hunt filed a summary complaint alleging that the defendants

conspired to deny or interfere with his medical treatment while he was a state prisoner.

(At the time he filed his complaint, Hunt was no longer a prisoner.) In response to the

defendants’ motion for a more definite statement, Hunt set forth a series of medical

complaints beginning “about June, 1997.” Most important for present purposes, in ¶ 8 he

states: “After INH medication was stopped aweek [sic] before the time of completion,

plaintiff seeked [sic] treatment for hepatitis C, and was denied by all doctors . . . which

continued from 1997 to January 8, 2001.”

       Certain of the defendants responded with a motion to dismiss the complaint

because, inter alia, it is facially apparent from ¶ 8 that Hunt’s complaint was filed two

days late under the pertinent two-year statute of limitations. In his brief in opposition

Hunt retorted that “the facts in this case . . . continued to January 12, 2001,” not January

8, and that the defendants’ actions “constitute a continuing and on-going wrong/ and

wrongs . . . .” which continued until his release (on January 121). Hunt then filed a

motion to amend his complaint, which the court granted. In his amended complaint Hunt

described his claims in further detail, but provided no specific date later than December 8,



   1
    Although it is perhaps implicit in his earlier filings, Hunt does not appear to have
expressly stated that January 12, 2001, was his release date until he filed his objections to
the Magistrate Judge’s Report and Recommendation.

                                              2
2000. He also complained, however, that mistreatment continued until his release. The

defendants moved to dismiss the amended complaint for essentially the same reasons as

before.

       The Magistrate Judge found in favor of the defendants, deeming Hunt’s changing

January 8, 2001, to January 12, 2001, “a transparent attempt to avoid the statute of

limitations.” Moreover, the Magistrate Judge found the amended complaint untimely

even with regard to January 12, 2001, because it was not filed until August 2004 and

because the allegations concerning the period between January 10 and January 12 do not

relate back. He also concluded that the “continuing violations” doctrine does not apply

because the amended complaint was not filed within two years of January 12, 2001. Over

Hunt’s objections the District Court adopted the Magistrate Judge’s Report and

Recommendation, dismissed Hunt’s complaint as to all the defendants, and denied Hunt’s

subsequent motion for reconsideration. This appeal followed.2

                                              II

       A complaint may not be dismissed under Rule 12(b)(6) as untimely under the

relevant statute of limitations unless it is plain from the face of the complaint that it was

not timely filed. Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1385 n.1

(3d Cir. 1994). Hunt’s initial complaint provides no dates at all. He did not provide the

date on which the defendants based their motion to dismiss – January 8, 2001 – until his


   2
    We have jurisdiction under 28 U.S.C. § 1291. Our review is plenary. Evancho v.
Fisher, 423 F.3d 347 (3d Cir. 2005).

                                               3
response to the motion for a more definite statement. In his reply to the motion to

dismiss, Hunt changed the date to January 12, his release date, and complained that the

defendants’ alleged malfeasance “lasted the entire period until released.” In his amended

complaint Hunt did not expressly provide any final date for his alleged mistreatment.

Rather, he stated that he was denied adequate treatment during the period leading up to

his release:

       The defendants continued the ongoing denial of necessary diagnosis, follow-up
       treatment two weeks before plaintiff went home he was locked up and denied
       adequate pain medication. While locked up . . . plaintiff could not eat could see
       just a little, from eye pain, and burning eyes, I was swelled up yet I could not see a
       doctor. Plaintiff’s head was tingling and tight and a very loud ringing in the ears.
       I was confused and could barely think straight or walk straight plaintiff was forced
       to walk to a bus stop where it took plaintiff almost 45 minutes to walk 2 blocks to
       a bus stop, I had trouble communicating with the bus driver. I thought I would fall
       out at any time.

Amended complaint at ¶ 41.

       In other words, it does not clearly appear on the face of Hunt’s amended complaint

that his action is barred by the statute of limitations. To reach the conclusion that it was,

the Magistrate Judge relied chiefly on two reasons. The first required him to look beyond

the face of Hunt’s pleadings and find that changing the date to January 12 was “a

transparent attempt to avoid the statute of limitations.” R&R at 2. This finding has at

least two flaws. First, in ruling on a motion to dismiss, a court “accept[s] all facts pleaded

as true and draw[s] all reasonable inferences in favor of the plaintiff.” Oshiver, 38 F.3d at

1384. Second, it is not at all obvious that Hunt was acting in bad faith to avoid the statute

of limitations. The thrust of Hunt’s pleadings is that he was provided inadequate medical

                                              4
treatment throughout his period of incarceration, and his argument that he was confused

and mistook the date of his discharge is neither false on its face nor inherently

implausible. Yet unless Hunt was discharged more than two years before he filed his

complaint, the complaint was not, on its face, untimely filed. Hunt’s pleadings are hardly

models of lucidity, and it does not comport with the leeway owed to pro se litigants to

hold him to the earlier of two (or more) dates in his filings in order to find his complaint

untimely.

       The second major reason relied on by the Magistrate Judge is that even if January

12, 2001, is accepted as the pertinent date, it is of no avail because Hunt did not allege

that date until he filed his amended complaint in August 2004, i.e., more than three and a

half years after January 12, 2001.3 Although this would not matter if the amended

complaint related back, the Magistrate Judge implicitly concluded that it did not, citing

cases for the familiar proposition that relation back is precluded when “new or distinct

conduct, transactions, or occurrences are alleged as grounds for recovery.” R&R at 3.

       However, the Magistrate Judge provides no support for this conclusion. Hunt

alleges that the defendants engaged in a pattern of continuing behavior, which began in

1997 and lasted until his release. When altering the date to January 12 in his response to

the motion to dismiss, Hunt does not appear to have added any new claims or to describe

significantly different untreated symptoms (even if the amended complaint added new


   3
    Although it make no practical difference, we note that Hunt alleged January 12,
2001, in his May 2004 response to the motion to dismiss, not in his amended complaint.

                                              5
claims as well as fleshing out his previously stated claims, that would not warrant

dismissing the entire complaint as time-barred).4

       For these reasons, we conclude that the District Court erred in dismissing the

complaint as untimely under Rule 12(b)(6). Accordingly, we will vacate the judgment of

the District Court and remand the matter for further proceedings.5




   4
     The Magistrate Judge also rejected Hunt’s invocation of the continuing violation
doctrine because the amended complaint “was not filed within two years of the last
tortious act.” R&R at 4. In light of our reasons for vacating the judgment of the District
Court we need not decide whether the continuing violation doctrine applies.
   5
     We note that our holding in this case is narrow and does not amount to a finding that
Hunt’s complaint was timely filed. We express no opinion as to whether a statute of
limitations defense is viable in this case with regard to any or all of Hunt’s claims,
whether there are other grounds for dismissing the complaint as to any or all of the
defendants, or whether any of Hunt’s claims have merit.